Mr. Presiding Justice Carnes delivered the opinion of the court. 4. Workmen’s Compensation Act, § 7*—elements of compensation. Evidence as to pain and suffering of a petitioner for compensation for the loss of an arm, although it probably should have been excluded had it been a jury trial, held not prejudicial in a trial to the court. 5. Workmen’s Compensation Act, § 8*—future earning capacity in arriving at award. In an action under a compensation act for loss of an arm, where the court refused to hear the testimony of one-armed men produced by defendant as to how they had prospered despite the disability, and heard testimony introduced by plaintiff, over objection, to the effect that the loss of an arm is a serious disadvantage in the business world in obtaining employment, held not to be erroneous in excluding the first, and if erroneous in admitting the second, it was of no consequence in influencing the court’s finding, as what a one-armed man may do is a matter of common knowledge.